
	
		II
		Calendar No. 298
		111th CONGRESS
		2d Session
		H. R. 1287
		[Report No. 111–148]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To authorize the Secretary of the Interior
		  to enter into a partnership with the Porter County Convention, Recreation and
		  Visitor Commission regarding the use of the Dorothy Buell Memorial Visitor
		  Center as a visitor center for the Indiana Dunes National Lakeshore, and for
		  other purposes.
	
	
		1.Dorothy Buell Memorial Visitor
			 Center
			(a)Short titleThis section may be cited as the
			 Dorothy Buell Memorial Visitor Center
			 Partnership Act.
			(b)Memorandum of understandingThe Secretary of the Interior may enter
			 into a memorandum of understanding to establish a joint partnership with the
			 Porter County Convention, Recreation and Visitor Commission. The memorandum of
			 understanding shall—
				(1)identify the overall goals and purpose of
			 the Dorothy Buell Memorial Visitor Center;
				(2)establish how management and operational
			 duties will be shared;
				(3)determine how exhibits, signs, and other
			 information are developed;
				(4)indicate how various activities will be
			 funded;
				(5)identify who is responsible for providing
			 site amenities;
				(6)establish procedures for changing or
			 dissolving the joint partnership; and
				(7)address any other issues deemed necessary
			 by the Secretary or the Porter County Convention, Recreation and Visitor
			 Commission.
				(c)Development of ExhibitsThe Secretary may plan, design, construct,
			 and install exhibits in the Dorothy Buell Memorial Visitor Center related to
			 the use and management of the resources at Indiana Dunes National Lakeshore, at
			 a cost not to exceed $1,500,000.
			(d)National lakeshore presenceThe Secretary may use park staff from
			 Indiana Dunes National Lakeshore in the Dorothy Buell Memorial Visitor Center
			 to provide visitor information and education.
			2.Indiana Dunes National
			 LakeshoreSection 19 of the
			 Act entitled An Act to provide for the establishment of the Indiana
			 Dunes National Lakeshore, and for other purposes (16 U.S.C.
			 460u–19) is amended—
			(1)by striking After notifying
			 and inserting (a) After notifying; and
			(2)by adding at the end the following:
				
					(b)Contiguous clarifiedFor purposes of subsection (a), lands may
				be considered contiguous to other lands if the lands touch the other lands, or
				are separated from the other lands by only a public or private right-of-way,
				such as a road, railroad, or utility
				corridor.
					.
			
	
		March 2, 2010
		Reported without amendment
	
